By the Court, Sanderson, J.:
If the appellant was not satisfied with the action of the Court below in settling the statement on motion for a new trial, and desired to correct the same in this Court, as provided in section one hundred and eighty-nine of the Practice Act, he should have presented a petition for that purpose before the final submission of the case. He cannot be allowed to incorporate in his transcript ex parte affidavits impeaching the statement, and, after the final submission of the case, bring the question before us for the first time in his brief.
. A motion to correct a statement or exceptions, where the Court below refuses to make the same conform to the facts, is an original proceeding in this Court, and must be instituted by a petition in writing, setting forth at length the *229exceptions which were taken at the trial and not allowed by the Judge, and so much of the evidence as may be necessary to illustrate them. The petition should be presented with the record, and the application made before the case is submitted.
The fact that this Court has not as yet prescribed any rules for the government of such proceedings, does not relieve a party from the necessity of inaugurating them in the manner dictated by the statute. In the absence of any general rules, this Court will," upon the presentation of the petition, take such action as it may deem advisable for the purpose of giving effect to the statute.
Hpon the statement, as settled by the Judge below, the motion for a new trial was properly denied.
Order affirmed.
Mr. Justice Rhodes expressed no opinion.